DETAILED ACTION
The communication is in response to the application received 12/31/2021, wherein claims 1-16 are pending and are examined as follow.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, 9 and 14 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Moreau et al. (U.S 2019/0328217) hereinafter Moreau.
Regarding claims 1, Moreau discloses a method of correcting horizon line incongruity in a display of an endoscope image, comprising the steps of: 
determine an axial rotation of an angled scope while said endoscope is capturing video images of a surgical site (Moreau [0374]-[0375], Figs. 82 and 83A-83D: an angled camera of an endoscope. When the camera rotates, the captured images of a central object 904 rotates as object image 914); 
displaying in real time the captured images on an image display, wherein the displayed captured images are displayed as rotated by an equal degree to the amount of axial rotation, and in an opposite direction to the determined axial rotation (Moreau [0010], [0385]: automatically real time adjustment; [0145], [0160]: a display to display image; [0363]: automatically rotate images; [0007], [0373]: the controller counter rotates the displayed image when the camera rotates to keep the image upright; [0374]-[0375], Figs. 82 and 83A-83D: the image rotation correction controller keeps the captured images in upright position when the camera rotates; [0376]: position sensor is used on the printed circuit board PCB; [0380]-[0381]: the rotation value read from the sensors is sent from the PCB of the endoscope to and an angle of rotation of the camera is determined, i.e. axis rotation; [0382]: the image being processed is rotated by an equal amount in the opposite direction before being displayed on the screen to provide a stable image regardless of which way the sensor is facing).  

Regarding claims 9, Moreau discloses a system for correcting horizon line incongruity in a display of an image captured by an endoscope, comprising: 
an image display (Moreau [0145], [0160]: a display to display image); and 
a computing unit configured to receive input, and a memory accessible by the computing unit, the memory including a program executable to (Moreau [0135], [0366], [0381]: endoscope having a memory), 
determine an axial roll of an angled scope while said endoscope is capturing video images of a surgical site (Moreau [0374]-[0375], Figs. 82 and 83A-83D: an angled camera of an endoscope. When the camera rotates, the captured images of a central object 904 rotates as object image 914); 
display in real time the captured images on an image display, wherein the displayed captured images are displayed as rotated by an equal degree to the amount of axial rotation, and in an opposite direction to the determined axial rotation  (Moreau [0363]: automatically rotate images; [0363]: automatically rotate images; [0007], [0373]: the controller counter rotates the displayed image when the camera rotates to keep the image upright; [0374]-[0375], Figs. 82 and 83A-83D: the image rotation correction controller keeps the captured images in upright position when the camera rotates; [0376]: position sensor is used on the printed circuit board PCB; [0380]-[0381]: the rotation value read from the sensors is sent from the PCB of the endoscope and an angle of rotation of the camera is determined, i.e. axis rotation; [0382]: the image being processed is rotated by an equal amount in the opposite direction before being displayed on the screen to provide a stable image regardless of which way the sensor is facing).  


Regarding claim 6, Moreau discloses all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Moreau further discloses wherein determining the axial roll includes receiving input from an inertial measurement unit carried by the endoscope (Moreau [0387]: a position sensor detects the position of the camera to determine camera acceleration; [0297], [0376], [0381]: rotational position sensor magnets; [0007]: magnet position sensor can be used on circuit of the endoscope to determine position of the camera, i.e. inertial measurement unit carried by the endoscope. The processor receives input from the position sensor and causes the image to be rotated by approximately equal amount in the opposite direction).  

Regarding claim 14, Moreau discloses all the limitations of claim 9, and are analyzed as previously discussed with respect to that claim.
Moreau further discloses the computing unit is configured to receive input in the form of input from an inertial measurement unit carried by the endoscope, and wherein the program is executable to determine the axial roll using the input from the inertial measurement unit  (Moreau [0387]: a position sensor detects the position of the camera to determine camera acceleration; [0297], [0376], [0381]: rotational position sensor magnets; [0007]: magnet position sensor can be used on circuit of the endoscope to determine position of the camera, i.e. inertial measurement unit carried by the endoscope. The processor receives input from the position sensor and causes the image to be rotated by approximately equal amount in the opposite direction).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 10 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Moreau et al. (U.S 2019/0328217) hereinafter Moreau, in view of Thomas et al. (U.S 2021/0274998) hereinafter Thomas.
Regarding claim 2, Moreau discloses all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Moreau does not explicitly disclose wherein determining the axial roll comprises applying image process to the captured video images to detect and/or measure the axial rotation.  
However, Thomas discloses determining the axial roll comprises applying image process to the captured video images to detect and/or measure the axial rotation (Thomas [0089]: the processing unit receive image frames, and angles of rotation of the camera of an endoscope, with respect to a predetermined baseline, can be extracted by using algorithm that tracks an object in the image, and calculates the rotation angle of this object. The video stream is then rotated over this angle but in the opposite direction to stabilize the horizon of the image).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to use the system, as disclosed by Moreau, and further incorporate having determining the axial roll comprises applying image process to the captured video images to detect and/or measure the axial rotation, as taught by Thomas, for image rotation compensation to stabilize the horizon of the image (Thomas [0089]).

Regarding claim 10, Moreau discloses all the limitations of claim 9, and are analyzed as previously discussed with respect to that claim.
Moreau discloses wherein the computing unit is configured to receive input in the form of video images captured by the endoscope (Moreau [0357]: a controller receives image from image sensor of the endoscope).
Moreau does not explicitly disclose and wherein the program is executable to determine the axial roll by applying image processing to the captured video images to detect and/or measure the axial roll.  
However, Thomas discloses wherein the program is executable to determine the axial roll by applying image processing to the captured video images to detect and/or measure the axial roll (Thomas [0089]: the processing unit receive image frames, and angles of rotation of the camera of an endoscope, with respect to a predetermined baseline, can be extracted by using algorithm that tracks an object in the image, and calculates the rotation angle of this object. The video stream is then rotated over this angle but in the opposite direction to stabilize the horizon of the image).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to use the system, as disclosed by Moreau, and further incorporate having the program is executable to determine the axial roll by applying image processing to the captured video images to detect and/or measure the axial roll, as taught by Thomas, for image rotation compensation to stabilize the horizon of the image (Thomas [0089]).

Claims 3-5 and 11-13 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Moreau et al. (U.S 2019/0328217) hereinafter Moreau, in view of Chatenever et al. (U.S 2002/0161280) hereinafter Chatenever.
Regarding claims 3 and 11, Moreau discloses all the limitations of claims 1 and 9, respectively, and are analyzed as previously discussed with respect to that claim.
Moreau further discloses wherein determining the axial roll includes receiving kinematic information from a component operable to axially roll the endoscope (Moreau [0011]: a rotation sensor measures rotational angle of the camera about the rotation axis; [0221]-[0222]: pivot arm 198 of pivot control structure 100 causes the rotation or pivoting of a camera assembly of the endoscope via electric motor as also in [0201], [0263]).  
Moreau does not explicitly disclose the component is robotic component.
However, Chatenever discloses determining the axial roll includes receiving kinematic information from a robotic component operable to axially roll the endoscope (Chatenever Figs. 2-3, [0057]-[0058]: signal output from inertial sensors 40 and 42 are applied to a microprocessor 124 for the microprocessor to derive an angular rotation signal. The microprocessor supplies control signal to drive a motor 130 to rotate driver 118 that in turn rotate the image sensor 30 and accelerometers 40 and 42 around an axis. Hence, receiving kinematic information from a robotic component operable to axially roll the endoscope as in Fig. 2).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to use the system, as disclosed by Moreau, and further incorporate determining the axial roll includes receiving kinematic information from a component operable to axially roll the endoscope, as taught by Chatenever, for conveniently and automatically detecting of the camera position (Chatenever [0056]-[0058]).

Regarding claims 4 and 12, Moreau and Chatenever disclose all the limitations of claim 3 and 11, respectively, and are analyzed as previously discussed with respect to that claim.
Moreau does not explicitly disclose wherein the robotic component is a robotic manipulator operable to maneuver the endoscope.  
However, Chatenever discloses the robotic component is a robotic manipulator operable to maneuver the endoscope (Chatenever Figs. 2-3, [0057]-[0058]: signal output from inertial sensors 40 and 42 are applied to a microprocessor 124 for the microprocessor to derive an angular rotation signal. The microprocessor supplies control signal to drive a motor 130 to rotate driver 118 that in turn rotate the image sensor 30 and accelerometers 40 and 42 around an axis. Hence, robotic manipulator operable to maneuver the endoscope).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to use the system, as disclosed by Moreau, and further incorporate having the robotic component is a robotic manipulator operable to maneuver the endoscope, as taught by Chatenever, for conveniently and automatically detecting of the camera position (Chatenever [0056]-[0058]).

Regarding claims 5 and 13, Moreau and Chatenever disclose all the limitations of claim 3 and 11, respectively, and are analyzed as previously discussed with respect to that claim.
Moreau does not explicitly disclose wherein the robotic component is an electromechanical manipulator integral with the endoscope.  
However, Chatenever discloses wherein the robotic component is an electromechanical manipulator integral with the endoscope (Chatenever Figs. 2-3, [0057]-[0058]: signal output from inertial sensors 40 and 42 are applied to a microprocessor 124 for the microprocessor to derive an angular rotation signal. The microprocessor supplies control signal to drive a motor 130 to rotate driver 118 that in turn rotate the image sensor 30 and accelerometers 40 and 42 around an axis; [0067]: electrical drive motor; [0080]: mechanical manipulation of received video image. The sensors and motors are in a frame 10 of an endoscope as in [0045]. Hence, receiving kinematic information from a robotic component, which is electromechanically manipulator, operable to axially roll the endoscope as in Fig. 2).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to use the system, as disclosed by Moreau, and further incorporate having the robotic component is an electromechanical manipulator integral with the endoscope, as taught by Chatenever, for conveniently and automatically detecting of the camera position (Chatenever [0056]-[0058]).

Claims 7 and 15 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Moreau et al. (U.S 2019/0328217) hereinafter Moreau, in view of Tamura (U.S 2019/0261841).
Regarding claims 7 and 15, Moreau discloses all the limitations of claims 1 and 9, respectively, and are analyzed as previously discussed with respect to that claim.
Moreau does not explicitly disclose displaying masking on the portion of the image display left unfilled by the rotated real time image.  
However, Tamura disclose displaying masking on the portion of the image display left unfilled by a moved image (Tamura Fig. 6, [0162]-[0167]: when the imaging device moves in a direction, the displayed image is moved and black-filled region is displayed when no image exists as in [0167]. Hence, displaying masking on the portion of the image display left unfilled by the moved image).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to use the system and method having a displayed image is rotated, as disclosed by Moreau, and further incorporate displaying masking on the portion of the image display left unfilled by a moved image, as taught by Tamura, wherein the moved image is rotated as in Moreau, to fill and complete the moved image for display (Tamura [0167]).

Claims 8 and 16 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Moreau et al. (U.S 2019/0328217) hereinafter Moreau, in view of Tamura (U.S 2019/0261841), further in view of Tesa (US 2014/0005555).
Regarding claims 8 and 16, Moreau discloses all the limitations of claims 1 and 9, and are analyzed as previously discussed with respect to that claim.
Moreau does not explicitly disclose on the portion of the image display left unfilled by the rotated real time image, displaying portions of a non-real time image of the surgical site stitched to the real time image.  
However, Tamura disclose on the portion of the image display left unfilled by the moved real time image, displaying portions of another image stitched to the real time image (Tamura Fig. 6, [0162]-[0167]: when the imaging device moves in a direction, the displayed image is moved and black-filled region is displayed when no image exists as in [0167]. Hence, displaying a portion of a black image stitched on the portion of the image display left unfilled by the moved image).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to use the system and method having a displayed image is rotated, as disclosed by Moreau, and further incorporate having on the portion of the image display left unfilled by the moved real time image, displaying portions of another image stitched to the real time image, as taught by Tamura, wherein the moved image is rotated as in Moreau, to fill and complete the moved image for display (Tamura [0167]).

Tamura does not explicitly disclose the other image used to fill the moved image is portions of a non-real time image of the surgical site.
However, Tesa discloses portions of a non-real time image of the surgical site can be stitched to the displayed real time image (Tesar [0341], [0333]: the image information from the camera associated with the surgical tool can be displayed overlaid on or stitched with the main or background image provided by proximal field of view images).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to use the system and method that display portions of another image stitched to the real time image on the portion of the image display left unfilled by the rotated real time image, as disclosed by Moreau and Tamura, and further incorporate having the stitched image is portions of a non-real time image of the surgical site, as taught by Tamura, to enhance image display capabilities for better user viewing (Tesa [0333], [0341]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN V NGUYEN whose telephone number is (571)270-0626.  The examiner can normally be reached on M-F 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                   
/KATHLEEN V NGUYEN/Primary Examiner, Art Unit 2486